Citation Nr: 0212172	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include the issue 
of entitlement to an evaluation in excess of 10 percent for 
PTSD prior to September 25, 1997.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
the veteran's claim of entitlement to service connection for 
PSTD and assigned a 10 percent evaluation, effective October 
26, 1992.  He subsequently perfected a timely appeal 
regarding the disability rating assigned.  During that stage 
of the appeal, the RO issued a Statement of the Case (SOC) in 
January 1997 and a Supplemental Statement of the Case (SSOC) 
in December 1997.

In a December 1997 rating decision, the RO granted an 
increased evaluation of 50 percent for the veteran's service-
connected PTSD, effective September 25, 1997.  The Board 
notes that, where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, although the RO has granted an 
increased evaluation, 50 percent, for the veteran's service-
connected PTSD, his claim for an increased rating remains in 
appellate status.

In a May 1998 decision, the Board denied claims of 
entitlement to service connection for prostate cancer and 
peripheral neuropathy.  The Board also remanded the veteran's 
claim of entitlement to an increased evaluation for PTSD to 
the RO for additional evidentiary development.  Thereafter, 
in March 1999, the RO issued an SSOC in which it denied 
entitlement to an evaluation in excess of 50 percent for 
PTSD.

Thereafter, in February 2000, the Board once again remanded 
this case to the RO for additional evidentiary development.  
As will discussed in greater detail below, the requested 
development was completed.  In February 2001 and July 2002, 
the RO issued SSOC's in which it continued to deny the 
veteran's claim of entitlement to an increased evaluation for 
PTSD.  The claims folder was then returned to the Board for 
further appellate review.

As noted above, in the May 1998 decision, the Board denied 
claims of entitlement to service connection for prostate 
cancer and peripheral neuropathy, on the basis that neither 
disorder was shown in the record.  Thus, those issues have 
been resolved and are no longer on appeal before the Board.  

Finally, the Board notes that the veteran has been rated as 
permanantly and totally disabled, for purposes of non-
service-connected pension benefits, effective from October 
1989, with entitlement to special monthly monthly pension on 
account of the need for regular aid and attendance.


FINDING OF FACT

The competent and probative evidence is in approximate 
balance so as to establish that, since October 26, 1992, the 
veteran's service-connected PTSD has been manifested by 
totally incapacitating psychoneurotic symptoms and a 
demonstrable inability to obtain or retain employment.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that, since October 26, 1992, the schedular 
criteria for a 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2001); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In October 1992, the veteran filed an informal claim of 
entitlement to service connection for PTSD.  In support of 
his claim, he submitted a number of treatment records dated 
throughout the 1980's, which show that he was given a 
diagnosis of bipolar disorder on numerous occasions.

In September 1992, the veteran was hospitalized at the VA 
Medical Center (MC) in Charleston, South Carolina, after 
being brought in for treatment by his family.  It was noted 
that he had a history of bipolar affective disorder.   His 
wife reported that the veteran "just lays there", and that 
he was not eating or talking.  In a September 1992 
consultation sheet, it was noted that the veteran had been 
experiencing increasing confusion and decreased talking for 
several weeks.  The examiner noted that the veteran was not 
conversing.  The examiner also noted that the veteran had 
apparently not had a manic episode for many years.

A VA consultation sheet dated in October 1992 shows that the 
veteran reported a long history of nightmares related to his 
experiences in Vietnam.  He also reported experiencing 
exaggerated startled response, but denied problems with 
anger.  He described an incident twelve years before in which 
he boarded up his house and put on Army clothes.  The 
examiner noted, however, that this incident likely occurred 
as part of a manic episode.  The examiner concluded that the 
veteran did not meet the criteria for PTSD.  An assessment of 
bipolar affective disorder was noted.

In December 1992, the veteran was hospitalized after his wife 
expressed concern that he was not sleeping, and that he was 
preaching and constantly talking about Vietnam.  It was noted 
that he had a history of PTSD and bipolar affective disorder.  
Examination revealed that his speech was normal in tone but 
somewhat slow, with positive circumstantiality and looseness 
of association.  The examining physician noted that he had 
been noncompliant with his medications, and that he was 
positive on admission for psychomotor agitation, flight of 
ideas, and for being hyperverbal.  It was further noted that, 
although he showed some improvement throughout his admission, 
he remained hyperverbal and intrusive with somatic 
complaints, and that he showed signs of religious and 
grandiose delusions.  He was discharged from the hospital in 
February 1993.

VA medical records show that the veteran continued to receive 
outpatient treatment throughout 1993.  In February 1993, he 
underwent an examination in order to determine whether he was 
in need of regular aid and attendance for the purpose of 
determining entitlement to special monthly pension.  The 
examiner noted that the veteran had multiple problems that 
combined to interfere with his ability to perform self-care.  
The first problems discussed were PTSD and bipolar affective 
disorder, which reportedly manifested through delusions of 
persecution and hyperreligiosity.  The examiner noted that he 
had also some manic attributes, which rendered him 
occasionally unable to judge his physical limitations.  The 
examiner concluded that these problems, combined with leg 
weakness and back weakness, led to multiple falls, which so 
far had not resulted in significant injury.  The examiner 
also discussed several other disabilities, such as 
hypertension and chronic renal insufficiency.  The examiner 
concluded that "[i]t must be emphasized that the combination 
of this [patient's] physical and psychiatric conditions lead 
to a mismatch of perceived and actual physical 
disabilities", and that he had difficulty realizing his 
limits.

In the report of another VA examination in April 1993, most 
of findings noted appear to pertain to physical impairment 
caused by cervical myopathy.  The examiner concluded that the 
veteran was handicapped with cervical myelopathy and also 
with bipolar affective disorder.

In April 1993, the veteran was also evaluated by a PTSD 
clinical team, which consisted of one psychiatrist, two 
psychologists, and two social workers.  In the report of this 
examination, it was noted that the veteran experienced 
feelings of guilt over his experiences in Vietnam, and that 
he had demonstrated chronic difficulty adjusting to the 
demands of civilian life.  It was further noted that he 
denied a family history of mental illness, but that he 
acknowledged a personal history of psychiatric illnesses such 
as depression and bipolar disorder.  During his examination, 
the veteran complained of multiple somatic complaints.  He 
was reportedly cooperative but difficult to interview, due to 
slurred speech.  His mood was described as depressed, and 
attempts to gather clinical information via self-report were 
not possible.  It was noted that his MMPI-2 was so sloppily 
written that scoring it was virtually impossible.  Based on 
his self-reporting measures, it was found that he endorsed 
items that were indicative of extreme levels of depression, 
PTSD symptoms, and dissociative experiences.  The examiners 
noted Axis I diagnoses of PTSD; ETOH, in remission; and 
bipolar disorder, in remission.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned.

Subsequent VA medical records show that the veteran continued 
to receive regular treatment for his disabilities, including 
PTSD.  In a June 1994, he was hospitalized after displaying 
increased neurovegitative symptoms for the past four months.  
He reported increased sleeping, decreased energy, decreased 
sexual interest, anhedonia, decreased appetite, and decreased 
mood.  It was noted that he had trouble remembering the day 
of the week or phone messages.  He denied experiencing recent 
flashbacks or nightmares, or having any manic episodes.  The 
examining physician noted that, throughout his admission, he 
continued to show a daily increase in his mood.  The 
physician noted discharge diagnoses of bipolar affective 
disorder and PTSD.

In November 1994, the veteran was referred for a 
neuropsychological evaluation due to complaints of a one-year 
history of memory problems.  It was noted that he had been 
given diagnoses of PTSD; bipolar disorder; and alcohol abuse, 
in remission.  The results of his evaluation showed slowed 
neurocognitive processing and severe impairment in the area 
of attention/concentration.  He reportedly did not display 
any immediate memory impairment.  The examiner concluded that 
his psychiatric difficulties, as well as his treatment with 
certain medications that had amnesiatic affects, might 
contribute to his memory problems and to his deficits in 
psychomotor speed and attention/concentration.  

In January 1995, the veteran was hospitalized for treatment 
of his cervical myelopathy.  During this admission, he was 
found to be alert and oriented times four, but tremulous and 
sullen at times.  He denied any suicidal or homicidal 
ideation.  He was given several discharge diagnoses, 
including PTSD and bipolar affective disorder, depressed 
phase.  In a February 1995 clinical note, it was noted that 
the veteran denied experienced flashbacks, insomnia, or 
decreased mood.  The examiner found that his affect was 
blunted and his mood eurythmic.  The examiner noted an 
impression of PTSD, in remission, and a history of bipolar 
affective disorder with depression.

The veteran appeared at a hearing before a Hearing Officer at 
the RO in November 1995.  In a May 1996 rating decision, the 
Hearing Officer granted entitlement to service connection for 
PTSD, and assigned a 10 percent disability evaluation, 
effective October 26, 1992.  In a statement submitted in June 
1996, the veteran asserted that a higher disability rating 
was warranted for his PTSD.  

During a VA outpatient examination in April 1996, the veteran 
reported that he was experiencing memories and nightmares of 
his military experiences.  He also reported difficulty 
falling asleep and depressed mood.  The examiner noted that 
the symptoms described in his check-up list showed that he 
had worsened in some areas and gained in others, but that he 
was stable overall.  

In September 1997, the veteran underwent a VA PTSD 
examination.  The examiner noted that he was troubled by 
continued moderate to severe PTSD symptoms, with significant 
accompanying occupational and social impairment.  He reported 
having nightmares and intrusive memories of Vietnam every 
day, and flashback episodes several times a week involving 
severe anxiety, heart palpitations, shortness of breath, 
light-headedness, and sweating.  He also described 
disassociative episodes that tended to happen at night and at 
a frequency of almost every other day.  Although he tended 
not to recall them, his wife indicated that he would wander 
outside and walk around the house as if he were on patrol.  
The examiner noted that he was virtually housebound during 
the day due to severe anxiety about being around other people 
or in situations that reminded him of combat.  He reportedly 
avoided crowds and only felt comfortable around immediate 
family members.  The examiner found that he suffered from 
hypervigilance, irritability, insomnia, decreased 
concentration, and low energy and fatigue.  The examiner 
indicated that the veteran had been disabled since 1984 due 
to PTSD symptoms, particularly frequent nightmares and 
associated anxiety.  It was noted that he had a past history 
of bipolar disorder and that he had a history of recurrent 
manic episodes involving euphoric mood, hyperactivity, 
decreased need for sleep, and racing thoughts.  The examiner 
noted Axis I diagnoses of PTSD, associated with Vietnam 
military experiences; and bipolar mood disorder, by history.  
The examiner assigned a GAF score of 35, due to persistent 
and severe psychiatric illness resulting in impaired 
occupational and social functioning.

In the December 1997 rating decision, the RO granted an 
increased evaluation of 50 percent for the veteran's service-
connected PTSD.  The increase was made effective from the 
date of the VA examination in September 1997.

Thereafter, in May 1998, the Board remanded this case for 
additional evidentiary development.  The Board instructed the 
RO to provide the veteran with another VA examination in 
order to determine the severity of his PTSD, and to 
distinguish, to the extent possible, the symptomatology 
attributable to his service-connected disability from the 
symptomatology attributable to his non-service-connected 
psychiatric disorders.  The RO was also instructed to inquire 
as to whether the veteran had received additional treatment 
for his disability, and to obtain any records of such 
treatment.

In June 1998, the RO issued a letter to the veteran requested 
that he complete release forms identifying any treatment he 
had received for his service-connected PTSD.  In a response 
statement received later that month, the veteran reported 
that he had only received treatment for his PTSD from the 
VAMC in Charleston.

The RO subsequently obtained the veteran's VA treatment 
records, which reveal that he continued to receive treatment 
for his PTSD throughout 1997 and 1998.  For example, a May 
1997 clinical note shows that he was complaining of poor 
sleep, agitated behavior, irritability, and loss of energy.  
The examiner noted an assessment of PTSD, rule out manic 
behavior/tangential/circumstantial speech.  A September 1997 
clinical note reveals that the veteran had experienced some 
improvement in his condition, such as better sleep and a 
reduction in stress, with new medication.  The examiner noted 
that there was no evidence of mania, and that his intrusive 
thoughts and nightmares were diminishing.  The examiner noted 
an assessment of PTSD, chronic, severe.

In January 1999, the veteran underwent another VA PTSD 
examination.  He said he had great difficulty being around 
large groups of people, and that he could not tolerate being 
near fireworks or firearms.  He also reported that he had 
significant problems with sleep and irritability for many 
years, but that these had somewhat improved.  He explained 
that his current medications had resulted in improvement in 
his sleep, and that he now experienced decreased nightmares 
and flashbacks.  Examination revealed obvious manifestations 
of a previous cerebrovascular accident, such as difficulty 
ambulating, but his cognitive functions were described as 
"not too bad".  His attention span was found to be 
shortened, and he was only able to recall two out of three 
objects in three minutes.  He endorsed no history of 
hallucinations, and no suicidal or homicidal ideation.  The 
examiner concluded that it was quite clear that the veteran 
suffered from probable bipolar affective disorder, which 
appeared to currently be in remission.  The examiner also 
concluded that he suffered from PTSD, which had been 
chronically severe throughout most of his post-service life, 
but which had apparently benefited from medications he had 
been taking for his bipolar disorder.  Nevertheless, the 
examiner determined that his PTSD was still chronic and 
moderately severe, and assigned a GAF score of 30-40.

In a March 2000 SSOC, the RO continued to deny the veteran's 
claim for an increased evaluation for his service-connected 
PTSD.  The claims folder was subsequently returned to the 
Board.

In February 2000, the Board once again remanded this case to 
the RO.  The Board concluded that, although a thorough 
psychiatric examination had been conducted, the examiner had 
not addressed all of the concerns set forth by the Board in 
the May 1998 remand.  Most significantly, the examiner not 
attempt to distinguish the symptomatology attributable to the 
service-connected PTSD from the symptomatology attributable 
to his bipolar disorder.  For this reason, the Board found 
that another remand was necessary, so that the veteran could 
be provided with an additional VA examination.

The RO subsequently obtained the veteran's most recent VA 
treatment records, which showed that he continued to receive 
treatment for a variety of disabilities throughout 1999 and 
2000.  These records also show that he continued to 
experience success with his medication, and that he 
repeatedly reported that he had no emotional complaints.  For 
example, in VA clinical notes dated in April 1999, May 1999, 
August 1999, November 1999, and March 2000, it was noted that 
the veteran had no complaints and that his condition was 
stable.

Thereafter, in June 2000, the veteran underwent another VA 
PTSD examination.  The examiner noted that the veteran had 
not been able to work since 1986 due to cerebrovascular 
accidents, and that the residuals of those CVA's severely 
restricted his activity.  It was noted that he had been 
married for over thirty years and described his marriage as a 
happy one.  He reported that he had experienced no manic 
symptoms over the past year and that his depression remained 
under control with medication.  He reported being more 
isolative than in the past, which he did attribute to 
depression.  He indicated that he occasionally had problems 
with his sleep due to bad dreams, but he denied experiencing 
flashbacks or thinking about Vietnam very much.  The veteran 
stated that he believed that both his PTSD and bipolar 
disorder were under good control.  He denied experiencing 
most of the PTSD symptoms he had reported in the past, such 
as hypervigilance, concentration problems, exaggerated 
startled response, irritability, and anger problems.  The 
examiner noted Axis I diagnoses of PTSD, in remission, and 
bipolar affective disorder, in remission.  The examiner 
assigned a GAF score of 50 to 60.  The examiner also noted 
that the veteran had no interest in social participation and 
that he was virtually homebound.


In a February 2001 SSOC, the RO continued to deny the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected PTSD.  Thereafter, in April 2002, the 
RO issued a letter to the veteran informing him of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this letter, the RO advised the veteran of what 
kind of evidence he should submit in support of his claim, 
and of the fact that VA has a responsibility to assist him in 
obtaining any evidence that he identifies.  

In a statement dated in May 2002, the veteran reported that 
he had been treated for the past five years at the VAMC in 
Charleston, but that he was now using the VA outpatient 
clinic in Myrtle Beach, South Carolina, as his primary care 
facility. 

Treatment records from the VA outpatient clinic in Myrtle 
Beach show that, in July 2000, he reported experiencing a 
lack of energy and sleeping too much.  In January 2001, he 
indicated that he was feeling less drowsy and that his energy 
had improved.  In June 2001, the veteran stated that he had 
been feeling depressed for the past few months, and that he 
had been sleeping for no more than four hours at a time.  He 
reported that he had no desire to go out and that watching 
television made him feel sad.  Later, in December 2001, he 
reported that he had been feeling quite disrupted since his 
father died during the prior month.  His wife stated that he 
had been exhibiting some hypomanic behavior but that he had 
recently been settling down.  Subsequent examination in May 
2002 showed that he had been consistent with his medications 
and pretty stable emotionally.  It was noted that there had 
been one occasion three months before whn he was "feeling 
crazy and couldn't sleep".  He reportedly stayed home and 
did not tell anyone, and it passed in about two or three 
days.  The examiner indicated that he had been stable since 
that incident.

In a  February 2001 SSOC, the RO continued to deny the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected PTSD.  His claims folder was 
subsequently returned to the Board.



II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC, and the SSOC's provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
his appeal.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  In this regard, the Board notes the April 2002 
letter, in which the RO explained the best type of evidence 
he could submit in support of his claim, and in which he was 
advised that VA had a responsibility to obtain records that 
he identified on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
As discussed in the Factual Background, the veteran's most 
recent VA treatment records have been obtained and associated 
with the claims folder.  In addition, he was provided several 
VA examinations.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to rating in excess of 50 percent PTSD, and 
entitlement to a rating in excess of 10 percent for PTSD 
prior to September 1997

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods, based upon the 
facts found during the appeal period.

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him.  See Karnas, supra; see 
also VAOPGCPREC 3-2000.

The Board notes that the RO adjudicated the veteran's claim 
under the old regulations in the May 1996 rating decision, 
and under the revised regulations in all subsequent 
decisions.  Thus, the veteran has been advised of both 
versions of the regulations, and the Board believes that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384, 393-394(1993).

Before November 7, 1996, the VA Schedule for rating PTSD read 
as follows:

100% - The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% - Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% - Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the VA Schedule has provided 
as follows:

100% - Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70% - Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50% - Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

Words such as "considerable" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6.  It should also be noted that use of terminology such as 
"mild" and "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF Score ranging from 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 41 to 
50 is defined as serious symptoms or any serious impairment 
in social, occupational, or school functioning.  A score of 
51 to 60 is defined as moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF of 61 to 70 is defined as some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

The Board notes that the veteran has a longstanding history 
of both PTSD and bipolar affective disorder.  After reviewing 
the factual background, the Board believes that there is 
medical evidence of record demonstrating that the veteran's 
bipolar affective disorder has been primarily manifested by 
manic episodes involving religious and grandiose delusions, 
and hyperverbal behavior accompanied by somatic complaints.  
The Board believes this conclusion to be consistent with the 
findings reported in the records of his hospitalization from 
December 1992 to February 1993.  There is also medical 
evidence of record suggesting that his service-connected PTSD 
is the primary source of a number of his recurring symptoms, 
such as flashbacks, nightmares, and intrusive memories.

However, while there is some medical evidence of record 
suggesting that a clear distinction is possible between the 
symptomatology attributable to his two primary psychiatric 
illnesses, other medical evidence suggests that there is a 
great deal of overlap between the two.  For example, in an 
October 1992 consultation sheet, a VA examiner described an 
incident in which the veteran boarded up his house and put on 
Army clothes, and concluded that this incident most likely 
represented a manic episode of his bipolar disorder.  During 
several subsequent examinations, however, such as his 
September 1997 VA examination, similar incidents were 
described in which the veteran would experience severe 
anxiety and patrol his house, and these incidents were 
attributed to his PTSD.  Furthermore, a large number of the 
veteran's recurring symptoms, such as irritability, insomnia, 
decreased concentration, anxiety, decreased energy, and 
desire for isolation, appear to have been attributed to both 
his PTSD and bipolar disorder on separate occasions.

The record reflects that the Board has remanded this case on 
two occasions, primarily for the conduct of VA examinations 
for the purpose of distinguishing between the symptomatology 
attributable to his PTSD and the symptomatology attributable 
to his bipolar affective disorder.  Unfortunately, while 
thorough VA examinations were conducted following these 
remands, the reports of these examinations fail to provide 
sufficient discussion of the separate manifestations of his 
disorders so as to allow the Board to attempt to make a 
meaningful distinction between the two.  It is well 
established that the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  For this reason, and 
having resolved reasonable doubt in favor of the veteran, the 
Board finds that the most appropriate action would be to 
presume that all of the psychiatric symptomatology 
demonstrated by the record is attributable to his service-
connected PTSD.  The Board believes that this would be 
consistent with the significant overlap in symptomatology 
that has been demonstrated by the record, and that this would 
prevent the inability of repeated examinations to clarify 
this matter from prejudicing the veteran.  

The Board notes that we have, of course, considered obtaining 
an additional examination in order to again attempt to 
clarify this matter.  However, in light of the extensive 
evidentiary development that has already occurred, to include 
numerous VA examinations, and due to the length of time that 
this claim has already been pending, the Board believes that 
to attempt further development would only needlessly delay 
adjudication of this claim without providing further benefit 
to the appellant.  See Winters, Soyini, Sabonis, supra.  As 
discussed above, the Board further believes that, by 
presuming that all of the psychiatric symptomatology 
demonstrated by the record is attributable to his service-
connected PTSD, we hope to avoid any potential prejudice to 
the veteran.

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disputed, 
it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, the veteran has already been assigned staged 
ratings.  In particular, the Board notes that he has been 
assigned a 10 percent evaluation for his PTSD prior to 
September 1997, and a 50 percent evaluation thereafter. 
Therefore, the Board has considered whether increased 
evaluations are warranted for either of those periods.  

In accordance with the Court's ruling in Karnas, the Board 
has also considered the veteran's claim under both the 
current and the former schedular criteria in order to 
determine which version is most favorable to him.  See 
Karnas, supra; VAOPGCPREC 3-2000.

Under the old regulation, the finding of only one of the 
criteria listed for a total rating in Diagnostic Code 9411 
may be sufficient to support the assignment of that rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Having reviewed 
the complete record, the Board finds that the preponderance 
of the competent and probative evidence supports the 
assignment of a 100 percent disability rating for the 
veteran's service-connected PTSD under the old criteria for 
the entire period since October 26, 1992.  In essence, we 
believe that his service-connected disability is generally 
manifested by totally incapacitating psychoneurotic symptoms 
and a demonstrable inability to obtain or retain employment.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the reports of the 
veteran's April 1993 evaluation by a PTSD clinical team, the 
November 1994 report of a neuropsychological evaluation, the 
report of his September 1997 VA examination, and his VA 
treatment records dated throughout the period from 1992 to 
1998.  In particular, the Board notes that April 1993 VA 
clinical team's finding that the veteran experienced extreme 
levels of depression, PTSD, and disassociative symptoms.  The 
team assigned a GAF score of 40, which reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Similarly, the 
September 1997 VA examiner assigned a GAF score of 35, which 
also reflects some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The Board believes these findings to be consistent 
with the report of the November 1994 examiner who found 
evidence of slowed neurocognitive processing and severe 
impairment in the area of attention and concentration.  The 
Board also believes that these GAF scores are consistent with 
the severe nature of the symptomatology demonstrated during 
his hospitalizations in September 1992, December 1992, and 
June 1994.

In short, the Board finds that the weight of competent and 
probative evidence of record demonstrates that, from 1992 to 
1998, the veteran's service-connected PTSD was generally 
manifested by totally incapacitating psychoneurotic symptoms 
and a demonstrable inability to obtain or retain employment.  
The Board is, of course, cognizant that there is substantial 
evidence of record demonstrating that other disabilities also 
contributed to the veteran's inability to obtain or retain 
employment.  For example, the Board notes that VA 
examinations were conducted in February 1993 and April 1993 
for the purpose of determining whether he was in need of 
special aid and attendance.  However, while it is clear that 
the veteran has a number of severe disabilities that impair 
his ability to obtain or retain employment, we believe that 
the weight of evidence is at least in equipoise to support a 
finding that his service-connected PTSD, by itself, is 
sufficient to preclude employment.

The Board notes that there appears to have been substantial 
improvement in the severity of the veteran's PTSD since his 
September 1997 VA examination.  This improvement appears to 
have first been noted in clinical records dated shortly after 
that examination, and it becomes clear during his January 
1999 VA examination.  Accordingly, the Board has considered 
whether a lower disability evaluation is warranted for the 
period since his September 1997 examination.  However, for 
the reasons set forth below, we believe that a 100 percent 
evaluation continues to be warranted.

First, the Board notes the fact that the improvement that 
began shortly after his September 1997 examination appears to 
have been attributed entirely to the success of medications, 
rather than a natural improvement in his overall 
symptomatology.  For this reason, numerous examiners 
continued to characterize his disorder as severe for several 
years thereafter.  Such characterizations were repeatedly 
noted in his clinical records.  Similarly, the June 1999 VA 
examiner noted the improvement in the veteran's overall 
condition due to medication, but nevertheless concluded that 
his PTSD remained chronic and severe.  For this reason, the 
VA examiner assigned a GAF score of only 30 to 40.

Second, the Board notes that, despite his overall 
improvement, the veteran still appears to experience 
occasional flare-ups of a severe nature, such as the 
incidents described in the December 2001 and May 2002 
clinical notes.  Finally, given the veteran's longstanding 
history of severe psychiatric symptomatology, the length of 
time that he has been unemployed due to such symptomatology, 
and the somewhat precarious nature of his recent improvement, 
the Board believes that it remains highly unlikely that the 
veteran would be able to retain or obtain employment due to 
his service-connected PTSD.  For these reasons, the Board 
believes that the weight of the competent and probative 
evidence is at least in approximate balance to support the 
assignment of a 100 percent evaluation under the old criteria 
since October 26, 1992.

The Board appreciates the intensive efforts of the 
adjudication personnel and Hearing Officer at the RO in 
attempting to sort out the disparate symptomatology reported 
in the numerous medical records and examinations.  In 
summary, the Board concludes that, on the current record, and 
with the exercise of our discretion under the reasonable-
doubt/benefit-of-the-doubt doctrine, the veteran's PTSD is 
manifested by totally incapacitating psychoneurotic symptoms 
and a demonstrable inability to obtain or retain employment.  
Accordingly, the Board finds that the criteria for a 100 
percent evaluation under the old schedular criteria are met.  
Thus, the benefit sought on appeal may be granted.

As discussed above, both the old and new regulations for 
evaluating mental disorders were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the veteran's claim.  In any future claims 
and adjudications, the RO will apply only the amended rating 
criteria in effect on and after November 7, 1996, and will 
consider evidence developed after the present claim.


ORDER

Entitlement to a 100 percent disability evaluation for PTSD 
is granted, effective from October 26, 1992, subject to the 
laws and regulations governing the payment of monetary 
benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

